Allowable Subject Matter
1.	This Office Action is in response to examiner’s answer to Appeal Brief mailed on 6/4/2015 and the Patent Board Decision filed on 2/13/2017. In view of the Decision on Appeal before the Patent Trial and Appeal Board, arguments are persuasive and therefore the Finality of the office action is withdrawn. Claims 1-22 are allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
3.	SASAKI et al. (US 20170015348 A1) and Watanabe (US 5059879 A) are  the closest prior art disclosed.
However, claims 1-22 are considered allowable since the Patent Board stated that added reasoning presented by the Examiner does not address the claim language presented. Contrary to the Examiner’s position, the claim explicitly requires a controller performs counting of motor rotations when the motor is operating above a threshold indicating a load torque, and does not count the motor rotations when the motor is operating below the threshold.
Hence, the closest prior arts are not considered fairly disclosing said limitations, hence the claims are considered novel. 
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846